UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Report JUNE 30, 2013 Copyright © 2013 Jordan Opportunity Fund Table of Contents A Message to Our Shareholders 2 Sector Allocation 5 Expense Example 5 Performance Chart and Analysis 7 Schedule of Investments 9 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 15 Additional Information 24 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS JUNE 30, 2013 Dear Fellow Shareholder: Performance during the first half of 2013 was positive for the Jordan Opportunity Fund.Through the first two quarters ending June 30, 2013, the S&P 500 Index wasup 13.82% and the Fund was up 7.62%.*Coming off a strong year for equities in 2012, markets continued their relentless ascent during the first quarter, posting significant gains in most U.S. indexes.Volatility returned to the equity markets in the second quarter, as bonds and stocks experienced significant selling pressure in May and June in anticipation of tighter credit conditions and Fed “tapering”.Emerging markets were particularly hard hit as most commodity prices languished and China attempted to implement measures to cool its inflated property market. The quarter ended with modest gains in the developed markets, a significant gain in Japan, and moderate losses in the large emerging markets.Bonds were the big casualty of the second quarter, with 30-Year U.S. Treasury bonds dropping dramatically. The Fund entered 2013 with a positive outlook for the year, believing fiscal cliff and debt ceiling worries would abate, yielding a strong year for U.S. growth stocks.Our long term outlook for the second half of the year continues to be positive, yet near term we continue to be somewhat guarded due to rising interest rates, extended stock valuations, and inflated investor optimism.We expect sluggish economic growth to continue throughout most of the summer, leading to a possible re-acceleration of growth heading into the fourth quarter and year end.It is our belief that the Fund’s current economically sensitive growth themes should be the primary beneficiary of this momentum. One group that added positive performance during the first half of the year was our Global Financial Services theme.Fund holdings such as Blackstone Group LP (BX), Morgan Stanley (MS), Goldman Sachs (GS), and JP Morgan Chase (JPM) all contributed significantly to the funds first half gains.We continue to favor the financial sector, especially large money center banks, brokers, and select asset managers.Most of our banks and broker stocks have implemented cost reduction programs, accelerating earnings growth, and may be boosting returns to shareholders (dividends & buybacks) by trimming excess levels of capital.We are also excited about the long-term potential for Fund flows to shift from fixed income to equities, which could benefit brokers and asset managers.Finally, we believe higher interest rates could help the banks expand their net interest income margins and returns on equity, which should lead to higher valuations. Gold and gold mining stocks were the worst performing group for the Fund in 2013. Unfortunately, we were too early in our purchases of gold mining companies such as Yamana Gold Inc (AUY), Eldorado Gold (EGO), and Newmont Mining Corp (NEM).Our rational to buying the group was an attempt to be opportunistic after a significant decline in gold prices.To our dismay, gold did not display any of the defensive characteristics we had expected during the broader market correction of the second quarter, leaving our mining stocks with negative performance.However, we believe gold is in a bottoming process, as net speculator positions in the metal are at extremely low levels and the production growth prospects for selected miners should provide solid returns even without a material rally in 2 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2013 gold prices.Also, with gold producers’ valuations at historic lows, we expect this to lead to material upside relative to the broader markets between now and year-end.Even with only a modest recovery in gold prices, we expect our gold mining theme to outperform. An area that the Fund has recently added to is its Oil Service/Supply theme. Two newer purchases are in the offshore supply vessel space.These offshore drilling supply boat operators are benefiting from deepwater exploration and supply activity, which makes them a solid fit alongside our subsea equipment providers in our portfolio.There are currently 36 deepwater rigs working in the Gulf of Mexico, and that number looks likely to move to 60 in 2015, driven by new deliveries and mobilizations from other regions.Each of those new rigs will need 3-4 support vessels, or an additional 72-96 in total.There are only 74 vessels in the order book, and all of the delivery slots for the next few years are locked up.Interestingly, boats from foreign operators will not be able to alleviate the tightness in supply, as the Jones Act of 1920 requires all of these vessels to be built and operated by U.S. companies.We expect this supply and demand imbalance to lead to higher dayrates into 2014-2015, which should lead to impressive earnings growth for these offshore supply vessel companies. As we head into the second half of 2013, our outlook for the remainder of the year continues to be positive, yet guarded.We expect some further turbulence in response to higher interest rates and slowing global economic momentum.However, for any Fed “tapering” to actually occur, we believe the economy will need to re-accelerate.We believe that economically sensitive U.S. growth stocks should be the primary beneficiary of this re-acceleration. Please feel free to contact us, or visit our website, www.jordanopportunity.com, if you have any comments or questions. Sincerely, Gerald R. Jordan President & Portfolio Manager *Fund performance data quoted represents past performance and is no guarantee of future results.For additional performance information and related disclosure please refer to the Performance Chart and Analysis section on page 7. Must be preceded or accompanied by a prospectus. The views in this report were those of the Fund manager as of June 30, 2013 and may not reflect his views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. 3 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) JUNE 30, 2013 The Fund's investment parameters are diverse and as such may be subject to different forms of investment risk such as concentration risk, small- and medium-sized company risk, interest rate risk, high yield bond and foreign securities risk, and lastly, the Fund may use derivatives such as options to increase its exposure to certain securities. Please see the prospectus for a more detailed discussion of the risks that may be associated with the Fund. Mutual fund investing involves risk. Principal loss is possible. The Fund's investment parameters are diverse and as such may be subject to different forms of investment risk discussed herein. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods - these risks are greater in emerging markets. The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund may use derivatives such as options to increase its exposure to certain securities. These techniques will result in greater volatility for the Fund, particularly in periods of market declines. Estimated earnings growth is the year over year growth in earnings per share. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.You cannot invest directly in an index. Return on Equity is a measure of a corporation's profitability.It represents the average return on equity on the securities in the portfolio, not the actual return on equity on the portfolio. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see page 9 for a complete list of fund holdings as of June 30, 2013. 4 JORDAN OPPORTUNITY FUND SECTOR ALLOCATION JUNE 30, 2013 (Unaudited) Sector Allocation Percent of Net Assets Consumer Discretionary % Money Market Fund % Information Technology % Financials % Energy % Materials % Industrials % Health Care % Options % Other Assets in Excess of Liabilities % % EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited) As a shareholder of the Jordan Opportunity Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2013 – June 30, 2013). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, a $15.00 fee is currently charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example 5 JORDAN OPPORTUNITY FUND EXPENSE EXAMPLE (Continued) FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited) below.The example below includes, but is not limited to, investment advisory fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value January 1, 2013 – January 1, 2013 June 30, 2013 June 30, 2013* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.53% multiplied by the average account value over the period multiplied by 181/365 (to reflect the one-half year). 6 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS JUNE 30, 2013 (Unaudited) Jordan Opportunity Fund vs. S&P 500® Index Average Annual Total One Five Ten Return on 6/30/13 Year Year Year Jordan Opportunity Fund 14.17% 1.22% 8.63% S&P 500® Index 20.60% 7.01% 7.30% Cumulative Performance Comparison The graph and table compare the change in value of a hypothetical $10,000 investment in the Fund and a broad based securities market index for 10 years ending June 30, 2013.The S&P 500® Index is an unmanaged index which is widely regardedas the standard for measuring large-cap U.S. stock market performance. Returns include reinvested dividends.One cannot invest directly in an index. On January 21, 2005, a limited partnership managed by Hellman, Jordan Management Co., Inc., the Fund’s sub-advisor, reorganized into the Fund.This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The Fund’s performance for periods prior to January 2005 is that of the limited partnership.The limited partnership’s expenses during the periods presented were higher than the Fund’s expense ratio.The limited partnership was not registered under the Investment Company Act of 1940 Act (“1940 Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed 7 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS (Continued) JUNE 30, 2013 (Unaudited) by the 1940 Act and the Internal Revenue Code, which, if applicable, would have adversely affected its performance. Performance data quoted represents past performance and is not predictive of future performance. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling (800) 441-7013. The Fund imposes a 2% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 8 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS JUNE 30, 2013 (Unaudited) Shares Value COMMON STOCKS – 82.9% Airlines – 4.0% United Continental Holdings, Inc. (a) $ U.S. Airways Group, Inc. (a) Automobiles – 2.8% General Motors Co. (a) Auto Components – 5.2% Johnson Controls, Inc. TRW Automotive Holdings Corp. (a) Capital Markets – 9.3% The Blackstone Group L.P. Goldman Sachs Group, Inc. JPMorgan Chase & Co. Communications Equipment – 2.7% QUALCOMM, Inc. Computers & Peripherals – 2.6% Apple, Inc. Diversified Financial Services – 5.1% Citigroup, Inc. Morgan Stanley Electrical Equipment – 2.2% Rockwell Automation, Inc. Energy Equipment & Services – 7.1% Cameron International Corp. (a) FMC Technologies, Inc. (a) Hornbeck Offshore Services, Inc. (a) Tidewater Inc. Health Care Providers & Services – 10.4% HCA Holdings, Inc. Hologic, Inc. (a) Omnicare, Inc. Tenet Healthcare Corp. (a) Hotels, Restaurants & Leisure – 4.1% Marriott International, Inc. Starwood Hotels & Resorts Worldwide, Inc. Internet & Catalog Retail – 4.4% priceline.com, Inc. (a) TripAdvisor, Inc. (a) Internet Software & Services – 4.8% eBay, Inc. (a) Facebook, Inc. (a) Media – 2.6% Time Warner, Inc. Viacom, Inc. Metals & Mining – 5.6% Eldorado Gold Corp. Goldcorp Inc. Newmont Mining Corp. Yamana Gold, Inc. The accompanying notes are an integral part of these financial statements. 9 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) JUNE 30, 2013 (Unaudited) Shares Value Oil, Gas & Consumable Fuels – 1.9% CVR Refining, LP (a) $ Semiconductors & Semiconductor Equipment – 4.6% KLA-Tencor Corp. Lam Research Corp. (a) Software – 1.9% salesforce.com, Inc. (a) Textiles, Apparel & Luxury Goods – 1.6% Michael Kors Holdings Ltd. (a) TOTAL COMMON STOCKS (Cost $32,970,480) Contracts (100 shares per contract) PUT OPTION PURCHASED – 0.1% Index Option – 0.1% iShares Russell 2000 Index, Expiration: July 2013, Exercise Price: $91 TOTAL PUT OPTION PURCHASED (Cost $114,260) SHORT-TERM INVESTMENT – 15.0% Money Market Fund – 15.0% Invesco Short-Term Treasury Portfolio – Institutional Class, 0.02% (b) TOTAL SHORT-TERM INVESTMENT (Cost $6,854,627) TOTAL INVESTMENTS IN SECURITIES – 98.0% (Cost $39,939,367) Other Assets in Excess of Liabilities – 2.0% TOTAL NET ASSETS – 100.0% $ (a) Non-income producing security. (b) Seven-day yield as of June 30, 2013. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”).GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 10 JORDAN OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES AT JUNE 30, 2013 (Unaudited) ASSETS Investments in securities, at value (cost $39,939,367) $ Receivables: Dividends and interest Investment securities sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Fund shares redeemed Investment advisory fees Audit fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net investment loss ) Accumulated net realized loss on investments and options ) Net unrealized appreciation on investments and options Net assets $ NET ASSET VALUE Net assets $ Shares of beneficial interest issued and outstanding (unlimited shares authorized) Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 11 JORDAN OPPORTUNITY FUND STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2013 (Unaudited) INVESTMENT INCOME Dividends (net of foreign withholding tax of $1,152) $ Interest Total investment income EXPENSES Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Audit fees Registration fees Custody fees Chief Compliance Officer fees Miscellaneous expenses Reports to shareholders Legal fees Trustee fees Insurance expense Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on investments and options Change in net unrealized depreciation on investments and options ) Net realized and unrealized gain on investments and options Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 12 JORDAN OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2013 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on investments and options Change in net unrealized appreciation (depreciation) on investments and options ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Total distributions — ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of period/year End of period/year $ $ (Accumulated) Undistributed net investment income (loss) $ ) $ (a) Summary of capital share transactions is as follows: Six Months Ended Year Ended June 30, 2013 (Unaudited) December 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $325 and $678, respectively. The accompanying notes are an integral part of these financial statements. 13 JORDAN OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year Six Months Ended June 30, 2013 Year Ended December 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS Net investment income (loss) )# 0.03# )# ) ) ) Net realized and unrealized gain (loss) on investments and options ) ) Total from investment operations ) ) LESS DISTRIBUTIONS From net investment income — ) — From net realized gain — ) Return of capital — * — Total distributions — ) — — — ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of period/year $ Total return %^ % )% % % )% SUPPLEMENTAL DATA Net assets, end of period/year (millions) $ Portfolio turnover rate 58 %^ % Ratio of expenses to average net assets Before fees waived and expenses absorbed %+ % After fees waived and expenses absorbed %+ % Ratio of net investment income (loss) to average net assets Before fees waived and expenses absorbed )%+ % )% )% )% )% After fees waived and expenses absorbed )%+ % )% )% )% )% * Less than $0.01 per share. # Calculated using the average shares outstanding method. + Annualized. ^ Not annualized. The accompanying notes are an integral part of these financial statements. 14 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS JUNE 30, 2013 (Unaudited) NOTE 1 – ORGANIZATION Jordan Opportunity Fund (the “Fund”) is a diversified series of beneficial interest of the Professionally Managed Portfolios (the “Trust”), which is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end investment management company. Prior to April 30, 2009,the Fund was a series of Forum Funds.The Fund commenced operations on January 21, 2005.Prior to the Fund’s inception date, the Fund was organized as a limited partnership managed by Hellman, Jordan Management Co., Inc. (the “Sub-Advisor”).This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund. The investment objective of the Fund is to seek capital appreciation.The Fund seeks to achieve its objective by investing primarily in publicly traded stocks of U.S. companies irrespective of market capitalization size. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation.All equity securities that are traded on a national securities exchange, except those listed on the NASDAQ Global Market® (“NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used. Exchange traded options are valued at the composite price, using the National Best Bid and Offer quotes (“NBBO”). NBBO consists of the highest bid price and lowest ask price across any of the exchanges on which an option is quoted, thus providing a view across the entire U.S. options marketplace. Composite option pricing calculates the mean of the highest bid price and lowest ask price across the exchanges where the option is traded. Short-term securities that have a maturity of less than 60 days, at the time of purchase, are valued at cost, which when combined with accrued interest, approximates market value. 15 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) JUNE 30, 2013 (Unaudited) Securities for which quotations are not readily available are valued at their respective fair values as determined in good faith by the Board of Trustees. When a security is “fair valued,” consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the pricing procedures adopted by the Board of Trustees. Fair value pricing is an inherently subjective process, and no single standard exists for determining fair value. Different funds could reasonably arrive at different values for the same security. The use of fair value pricing by a fund may cause the net asset value of its shares to differ significantly from the net asset value that would be calculated without regard to such considerations. At June 30, 2013, the Fund did not hold fair valued securities. As described above, the Fund utilizes various methods to measure the fair value of most of its investments on a recurring basis. U.S. Generally Accepted Accounting Principals (“GAAP”) establishes a hierarchy that prioritizes inputs to valuation methods. The three levels of inputs are: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. 16 JORDAN OPPORTUNITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) JUNE 30, 2013 (Unaudited) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund’s net assets as of June 30, 2013. See Schedule of Investments for industry breakout: Level 1 Level 2 Level 3 Total Common Stocks $ $
